Citation Nr: 0430787	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  02-10 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to an increased disability rating for 
depressive disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran had active service from October 1972 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  This rating action granted service 
connection for a depressive disorder, assigned a 
noncompensable evaluation from June 2001.  The veteran filed 
a notice of disagreement with the assignment of a 
noncompensable evaluation.  Subsequently, in a rating action 
of March 2004, the evaluation assigned for this disability 
was increased to 30 percent.  It should be noted that in the 
rating action of August 23, 2004, which involved the issue of 
entitlement to a total rating based on individual 
unemployability, the 30 percent evaluation for depressive 
disorder was not reflected.  This matter is referred to the 
RO for any appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no medical evidence of record of a nexus between 
the veteran's headaches and service.

3.  The veteran's depressive disorder is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood 
and chronic sleep impairment.  Additionally, the veteran has 
been accorded a Global Assessment of Functioning of 65.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002); 38 C.F.R. § 3.303 (West 2004).

2.  The criteria for a disability evaluation in excess of 30 
percent for depressive disorder have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.     §§ 4.7, 
4.130, Diagnostic Code 9435 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant and his representative have been provided with 
a copy of the appealed May 2002 rating decision, July 2002 
and November 2002 statements of the case (SOC), and  
supplemental statements of the case (SSOC) dated in March 
2004 that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on his claims.  

In addition, in October 2001 and August 2003 letters, the RO 
notified the appellant of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The appellant was also informed of what 
he could do to help with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letters dated in October 2001 
and August 2003 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in June 2001.  Thereafter, 
the RO issued a rating decision in May 2002.  In October 2001 
and August 2003, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  The Board does not find any defect with respect 
to the timing of the VCAA notice requirement.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's, outpatient treatment reports, VA 
examination reports, and private treatment records.  The 
appellant has not identified any additional evidence 
pertinent to his claim, not already of record, and there are 
no additional records to obtain.  Moreover, as noted above, 
the appellant has been informed of the type of evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of himself and VA as it pertains 
to his claim.  Given the foregoing, the Board concludes that 
VA has satisfied the notice and assistance provisions as 
found in the VCAA.  Consequently, an adjudication of the 
appeal at this juncture is proper.  

Analysis

Service Connection
Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for headaches.  
The veteran's service medical records are essentially 
negative for complaints or treatment for headaches.  The 
Board acknowledges that the veteran received a medical 
discharge from service due to injuries received from an 
automobile accident in October 1973.  With respect to the 
injuries incurred form this accident the Board notes the only 
notation of headaches in the service medical records.  On 
September 11, 1873, an examiner's noted headache pain 
probably secondary to localized trauma.  However, the 
examiner also notes that at that time the clinical picture of 
post-concussive syndrome was not yet apparent.  No other 
mention is made following this notation of headaches in the 
service medical records.  Moreover, the Board notes that the 
December 1973 Disposition Forms list the veteran's conditions 
and/or physical defects as loss of left eyeball; multiple 
facial lacerations secondary to trauma; left peripheral nerve 
palsy secondary to trauma and neuropathy, left supraorbital 
and left infraorbital branches of the trigeminal nerve, 
secondary to trauma.  Once again, the Board notes that there 
was no mention of any associated headaches.

Moreover, the Board notes that there is no post-service 
medical evidence providing a nexus between the veteran's 
current headaches and his period of service.  During a March 
2002 post-traumatic stress disorder VA examination the 
veteran related that his chief complaint was "pins sticking 
in my head, headaches."  When he gets these headaches the 
veteran stated that his attitude changes and that he wants to 
be left alone. The veteran characterized the pain as a 20 and 
sometimes as 8.5 out of 10.  He said it comes and goes and 
that the has pain four out of seven days.  His pain began 
1977 or 1978 and he feels mildly depressed about these 
headaches.  He stated that his sleep was disturbed three out 
of seven days by the "pin sensation."  This feeling will 
wake him up and he cannot get back to sleep.  The veteran was 
diagnosed with depressive disorder, and assigned a global 
assessment of functioning (GAF) of 80.  The examiner opined 
that the veteran "barely meets the criteria for a depressive 
disorder. . .I believe that the loss of his eye contributes 
to his depressive disorder to a minimal degree and that he 
seems primarily to be focused on the pain from his headaches.  
It is my opinion that, headaches make the largest 
contribution to his GAF."

Then veteran also reported for a March 2002 VA neurological 
examination the veteran reported that he had been having 
problems with headaches since 1973 or 1974 and that they 
tended to be bifrontal in nature.  On average he experienced 
three headaches per week which lasted anywhere from one to 
eight hours and they could best be described as bifrontal 
tightening.  Over-the-counter medicines helped a bit.  They 
were worsened by stress and the veteran felt that he has a 
lot of stress.  The examiner also noted that the intermittent 
pin like sensation occurred approximately three to four times 
a week lasting no more than five minutes.  These also began 
in the early 70's and the veteran separated these symptoms 
from his headache pain.  Objective findings were a 6mm and 
briskly reactive bright pupil; the left eye was a prosthesis.  
Right extraocular movement was full and the side was flat.  
Facial sensation in the right was normal; there were patchy 
losses of sensation over the maxillary branch of the first 
cranial nerve on the left.  There was mild synkinesia of the 
left side of the face. Multiple scars were also noted.  Motor 
and sensory testing, coordination, sensation and gait were 
within normal limits.  The reflexes were 2+ and symmetric in 
the upper and lower extremities.  The head was nontender to 
palpation and no cranial bruits were heard.  The examiner's 
impression was bifrontal headaches that "sound most likely 
like tension-type headaches.  It is difficult to relate this 
to his military service since the C-file did not contain any 
complaints at that time and as I understand it, it is 
unlikely they are related to post traumatic stress disorder 
since he does not have that condition."

In his August 2002 VA Form 9 the veteran asserted that he 
should be entitled to service connection for headaches 
because they started while on duty due to an accident in 
service which caused his head injury.  Additionally, during a 
July 2003 DRO hearing the veteran also stated that he 
strongly believes that the headaches he suffers from are the 
result of his in-service accident.  He reported that he 
experiences headaches every other day which are manifested by 
either a throbbing pain or feel like someone is sticking pins 
in his head.  The Board notes that the veteran did report 
headaches in June 1981 and that he had been experiencing them 
for the past 4 or 5 years.  However, at that time no etiology 
was ascribed to these headaches.  

Accordingly, the veteran was scheduled for an additional VA 
neurological examination in December 2003.  The veteran 
described weird headaches that wake up form his sleep in a 
sweat and he that he has flashbacks of his accident.  He 
related that the headaches have been somewhat persistent in 
nature and that the last at least half a day, if not all day, 
on a daily basis.  The headache encompasses the whole head 
and feels somewhat like an electric like or buzzing like 
feeling.  Tylenol and treatment for sinus conditions have not 
alleviated the headaches.  The veteran related that he feels 
quite self-conscious about his injury and that the self-
consciousness tends to make his headaches worse.  Objective 
findings were a pleasant and appropriate male with a general 
good fund of knowledge and fluent speech.  Diffuse palpation 
of the head was tender all over, but no cranial bruits were 
noted.  The right pupil was 5mm and sluggishly reactive; the 
left was a prosthesis.  Extraocular movement on the right was 
normal and the disk was flat.  There was hypesthesia over the 
left maxillary and mandibular area.  Facial movement, 
however, appeared relatively normal.  There was the 
appearance of anotropia.  Motor and sensory testing, 
coordination, station and gait were within normal limits and 
reflexes were trace in the uppers and lowers.  The examiner 
summarized that the veteran suffers from chronic daily 
tension headaches, which are unchanged from his prior 
evaluation 20 months ago.  The veteran has not received any 
treatment since and "it is not likely this is related to his 
military service."  

The Board acknowledges the veteran's contentions that his 
headaches are related to his period of service, particularly 
his in-service motor vehicle accident; however, the medical 
evidence of record does not support this contention.  Medical 
diagnoses and matters of medical etiology involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for headaches.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  The appeal is denied.

Increased Rating
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).

The veteran's service-connected depressive disorder is 
evaluated under 38 C.F.R.         § 4.130, Diagnostic Code 
9435.  Ratings are assigned according to the manifestation of 
particular symptoms.

Under Code 9435, the general rating formula provides as 
follows: a 10 percent disability rating is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.
 
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (2003).

Currently the veteran is evaluated at 30 percent disabling 
for his service-connected depressive disorder, under 
Diagnostic Code.  The Board notes that the veteran was 
originally granted service connection for a depressive 
disorder by means of a May 2002 rating decision.  The 
veteran's disorder was originally rated as noncompensable.  
However, the veteran presented a timely notice of 
disagreement and perfected his appeal in January 2003 and 
following a December 2003 VA examination, the veteran's 
disability rating was raised to 30 percent disabling from the 
date of claim.  The Board finds that the evidence of record 
does not support a higher disability evaluation.

During a March 2002 VA examination the veteran related that 
his chief complaint was "pins sticking in my head, 
headaches."  When he gets these headaches the veteran states 
that his attitude changes and that he wants to be left alone. 
Although he tries to be calm he gets irritable and his 
attitude gets worse when he is in pain.  The veteran denied 
feelings of hopelessness and helplessness.  As to his 
feelings about the accident the veteran stated that he looked 
at life differently and made him appreciate it more.  He 
denied intrusive thoughts or ruminating about the accident. 
He denied appetite disturbance; suicidal thoughts; symptoms 
of anxiety and stated that he was unable to remember specific 
events surrounding the accident.

The examiner related that the veteran's immediate and remote 
memories were intact.  Speech was normal in rate and volume 
and thought process production was spontaneous.  Continuity 
of thought was logical and relevant and thought content 
contained no current suicidal or homicidal ideas.  The 
veteran denied delusions or ideas of reference and perceptual 
disturbances in the form of hallucinations, illusions or 
feeling  of unreality.  The veteran's abstracting ability, as 
measured by similarities was intact.  His interpretation of 
proverbs was correct.  His concentration as measured by 
serial sevens was impaired.  His mood was euthymic with broad 
range of affect.  His judgment was intact and his insight was 
good.  The veteran was diagnosed with depressive disorder, 
NOS and assigned a global assessment of functioning (GAF) of 
80.  The examiner opined that the veteran "barely meets the 
criteria for a depressive disorder.  He does have some very, 
very mild symptoms.  In reality, he appears to be coping 
quite well with the loss of his eye and the effects of having 
lost his eye."  The veteran as maintained long-term 
employment, long-term relationship, having been married for 
twenty-seven years.  The veteran has a good relationship with 
his children and he has interests that are minimally affected 
by his loss of vision.  "I believe that the loss of his eye 
contributes to his depressive disorder to a minimal degree 
and that he seems primarily to be focused on the pain from 
his headaches.  It is my opinion that, headaches make the 
largest contribution to his GAF."

The Board notes that the veteran initially presented a claim 
for service connection for PTSD.  However, following the 
aforementioned March 2002 VA examination, the veteran was 
granted service connection for depressive disorder, with an 
evaluation of noncomepnsable, zero percent disabling.  The 
veteran presented a timely notice of disagreement and 
perfected his appeal in January 2003 with respect to the 
disability evaluation.

The veteran presented a December 2002 statement from his 
private physician Dr. M. asserting that he had been under his 
medical care since November 2000 and that he had been 
recently treated for insomnia.  The veteran was having 
nightmares pertaining to his accident and that he was also 
having bouts of depression secondary to personal stressors at 
work.  The private physician also asserted that the veteran 
would benefit from continuing psychological/psychiatric care.  
The veteran's private medical records from Dr. M. reveal that 
veteran was receiving medication for his depression and his 
insomnia.  

Additionally, during a July 2003 DRO hearing the veteran 
stated that he suffers from depression, anxiety and has 
nightmares two to three times a week of his in-service 
accident.  He reported having trouble sleeping.  That he 
cannot drive at night because his accident happened at night 
and he reports that he gets very anxious around the 
accident's anniversary.  His disfigurement and use of an 
artificial eye make him very self-conscious.  The veteran 
feels that his disfigurement has hindered his advancement at 
work, which makes him more depressed.  The veteran's spouse 
stated that the disfigurement has also affected their 
marriage  and that even the veteran's family have alienated 
him.  

Accordingly, the veteran was scheduled for an additional 
mental disorders VA examination in December 2003.  The 
veteran's chief complaint was "headaches, getting along with 
other people without them staring at me and seeing something 
different."  The veteran reported that he was not receiving 
any formal psychiatric treatment but he was taking medication 
from his primary care physician for depression and to help 
him sleep.  The veteran's problems sleeping are that he will 
wake up two to three times a night  and sometimes in a cold 
sweat.  Sometimes he wakes up thinking about his accident.  
He generally feels tired in the morning and is frustrated 
because he cannot sleep better.  The veteran described his 
appetite as "iffy" and that his weight fluctuates.  He did 
not report any suicidal ideation.  He did report some 
episodes of crying "when I think about what is going on in 
my life."   He also reported some lower level of self esteem 
that is related to his facial disfiguration, that it gives 
him a complex.  He reported irritability due to his mood 
swings, primarily his concerns about depression.  He stated 
that he does not get physical with his temper, but reported 
that "my attitude is messed up."  He reported feeling 
helpless "plenty of times."  He also reported that he does 
a lot of praying to help him in this area.  The veteran has 
been married for 29 years and  stated "I have mood swings, I 
do not know how she puts up with me.  She is very 
understanding."  As to his relationship with his children he 
described it as "pretty good."  He did add that his 
children were grown up and that they only contact him when 
they want something.  There had been no change in the 
veteran's work status since the last examination; he has been 
working for the Post Office for about 20 years.  Sometimes he 
acts as the supervisor, which places him in the middle, and 
that being in the middle is somewhat stressful to him.  The 
veteran did not report work-related verbal counseling or 
written warnings in relation to job performance.  In relation 
to his leisure activities, the veteran reported that his 
principal leisure activity was watching TV.  He did state 
that he was active in the church as a trustee and as a 
participant in the choir.  Other than church, the veteran 
denied any significant social activities or hobbies.  The 
veteran denied any alcohol or drug use and had stopped 
smoking about ten months ago.  The veteran's immediate and 
remote memories were satisfactory and he was oriented in all 
spheres.  His speech was somewhat slow and vague and thought 
process production was that he mostly spoke in response to 
the examiner's questions.  Those responses were satisfactory.  
Continuity of thought was goal oriented and relevant.  There 
was no suicidal or homicidal ideation.  The veteran's 
abstractability and concentration were satisfactory.  His 
mood upon examination was "so-so." The examiner evaluated 
his mood as depressed and his range of affect was restricted.  
He appeared to be somewhat lethargic. His judgment was good 
and his insight was fair.  The examiner's diagnosis was 
depressive disorder, not otherwise specified and he assigned 
a GAF score of 65.  Following this examination and the 
assignment of a GAF score of 65, the veteran's disability 
rating was increased to 30 percent disabling.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Given the veteran's diminished GAF score of 65 which 
represents some mild symptoms or impairment in social or 
occupational functioning; his reliance on medication for 
sleep; and his chronic sleep disturbances, the Board finds, 
that the veteran's symptoms are of such severity as to 
occasionally decrease his work efficiency with intermittent 
periods of inability to perform occupational tasks to a 
degree that more nearly approximates the criteria for the 
assignment of a 30 percent rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

Accordingly, based upon consideration of the evidence of 
record, particularly the December 2003 VA examination, the 
Board concludes that the depressive disorder is of such a 
severity such as to warrant the assignment of a 30 percent 
evaluation, but no higher.  The Board finds that a 50 percent 
evaluation is not warranted. The veteran does not present 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran has been employed by the Post 
Office for over 20 years and occasionally acts as a 
supervisor.  Additionally, the veteran has been married for 
nearly 30 years and has a relationship with his children, 
which he himself characterizes as "pretty good."   
Moreover, the veteran also participates in church activities 
and has been assigned a GAF of 65.  Accordingly, a 50 percent 
evaluation is not warranted.



ORDER

Service connection for headaches is denied.

Entitlement to a disability rating in excess of 30 percent 
for depressive disorder is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



